





Exhibit 10.19
This Instrument Prepared By:
Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Dr., 4th Floor
Costa Mesa, CA 92626
Attn: Matthew B. Holbrook
Maximum principal indebtedness
for Tennessee recording tax
purposes is $61,000,000.00

--------------------------------------------------------------------------------



kbsriiiq42018ex1019pg1.gif [kbsriiiq42018ex1019pg1.gif]
KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company, as grantor
(Trustor)
to


STACI Y. BLACKWELL,
a resident of Shelby County, Tennessee, as trustee
(Trustee)
for the benefit of
U.S. BANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent, as
beneficiary
(Administrative Agent)
__________________________
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING
(MCEWEN PROJECT)
__________________________
Dated: October 17, 2018

--------------------------------------------------------------------------------

This instrument secures obligatory advances and is made for commercial purposes.
This notice concerning obligatory advances is given for the purpose of complying
with T.C.A. § 47-28-104(b), and no other inference is to be inferred from this
notice.
This instrument is also a security agreement, as defined in T.C.A. §
47-9-102(a)(74), and a financing statement, as defined in T.C.A. §
47-9-102(a)(39), that is being filed as a fixture filing, as defined in T.C.A. §
47-9-102(a)(40), pursuant to T.C.A. § 47-9-334 and T.C.A. § 47-9-502, and this
instrument is to be filed in the real property records of the county in which
the herein described real property is located. The collateral is described in
this instrument, and the collateral includes goods that are or may become
fixtures related to the herein described real property. The names of the debtor
(Trustor) and the secured party (Administrative Agent) are set forth in this
instrument. The debtor (Trustor) has an interest of record in the herein
described real property.




--------------------------------------------------------------------------------






DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING
(MCEWEN PROJECT)
THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (MCEWEN PROJECT) (this “Security Instrument”) is made as of this
17th day of October, 2018, by KBSIII 1550 WEST MCEWEN DRIVE, LLC, a Delaware
limited liability company, having an address at c/o KBS Capital Advisors LLC,
590 Madison Avenue, 26th Floor, New York, NY 10022, Attention: Stephen Close
(“Trustor”), to STACI Y. BLACKWELL, a resident of Shelby County, Tennessee,
having an address at c/o Fidelity National Title Group, 6060 Poplar Avenue,
Suite LL37, Memphis, Tennessee 38119, as trustee (“Trustee”), for the benefit of
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as a “Lender”
and as “Administrative Agent” for the “Lenders” under the Loan Agreement (as
hereinafter defined), in such capacity, together with its successors and
assigns, “Administrative Agent”, having an address at 4100 Newport Place, Suite
900, Newport Beach, CA 92660.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Term Loan Agreement dated as of the date
hereof among Trustor and each of the other borrowers from time to time a party
thereto (individually and collectively, as the context may require,
“Borrowers”), the Lenders from time to time party thereto and Administrative
Agent (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), the Lenders have agreed to
make certain advances from time to time to Borrower in the maximum aggregate
principal amount of TWO HUNDRED FIFTEEN MILLION AND NO/100 DOLLARS
($215,000,000.00) (which amount may be increased to THREE HUNDRED EIGHTY-FIVE
MILLION AND NO/100 DOLLARS ($385,000,000.00) pursuant to the terms and
conditions set forth in the Loan Agreement) (the “Loan”) and evidenced by one or
more promissory notes made by Borrowers and delivered to the Lenders (as the
same may be amended, restated, replaced, extended, renewed, supplemented or
otherwise modified from time to time, collectively, the “Notes”);
WHEREAS, Borrowers desire to secure the payment of the Loan, including the
payment of LIBOR Breakage Costs, Swap Obligations of Borrower, Fees and other
costs, expenses, fees and interest relating to the Loan, and the other
obligations of Borrowers under the Loan Documents (as hereinafter defined) and
the performance of all of their obligations under the Notes, the Loan Agreement
and the other Loan Documents (all hereinafter referred to collectively, as the
“Debt”); and
WHEREAS, this Security Instrument is given pursuant to the Loan Agreement and
secures the payment, fulfillment, and performance by Borrowers of their
obligations thereunder and under the other Loan Documents, and each and every
term and provision of the Loan Agreement and the Notes, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby







--------------------------------------------------------------------------------




incorporated by reference herein as though set forth in full and will be
considered a part of this Security Instrument (the Loan Agreement, the Notes,
this Security Instrument, and all other documents evidencing or securing the
Debt or delivered in connection with the making of the Loan (but expressly
excluding the Indemnity and the Guaranties), together with all amendments,
restatements, replacements, extensions, renewals, supplements or other
modifications of any of the foregoing, are hereinafter referred to collectively
as the “Loan Documents”). For avoidance of doubt, the Indemnity and the
Guaranties shall not constitute “Loan Documents” as such term is defined herein,
and neither the Indemnity nor any of the Guaranties is secured by this Security
Instrument.
NOW THEREFORE, in consideration of the making of the Loan by the Lenders and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:
Article 1 - GRANTS OF SECURITY
Section 1.1    PROPERTY MORTGAGED. Trustor does hereby irrevocably grant,
bargain, sell, pledge, assign, warrant, transfer and convey to Trustee and its
successors and assigns, in trust with power of sale, and grant a security
interest to Administrative Agent, for the benefit of Administrative Agent and
the Lenders, in, the following property, rights, interests and estates now
owned, or hereafter acquired by Trustor (collectively, the “Property”):
(a)    Land. The real property described in Exhibit A attached hereto and
incorporated herein and made a part hereof by reference (the “Land”);
(b)    Additional Land. All additional lands, estates and development rights
hereafter acquired by Trustor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental deed of trust or otherwise be expressly made
subject to the lien of this Security Instrument;
(c)    Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (collectively, the
“Improvements”);
(d)    Easements. All easements, rights-of-way or use, rights, strips and gores
of land, streets, ways, alleys, passages, sewer rights, water, water courses,
water rights and powers, air rights and development rights, and all estates,
rights, titles, interests, privileges, liberties, servitudes, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way now or
hereafter belonging, relating or pertaining to the Land and the Improvements and
the reversion and reversions, remainder and remainders, and all land lying in
the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Land, to the center line thereof and all the estates, rights,
titles, interests, dower and rights of dower, curtesy and rights of curtesy,
property, possession, claim and demand whatsoever, both at law and in equity, of
Trustor of, in and to the Land and the Improvements and every part and parcel
thereof, with the appurtenances thereto;
(e)    Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Trustor, which is used at or in connection with the Improvements or
the Land or is or will be located thereon or


2



--------------------------------------------------------------------------------




therein (including any Stored Materials wherever located, all machinery,
equipment, furnishings, and electronic data-processing and other office
equipment now owned or hereafter acquired by Trustor and any and all additions,
substitutions and replacements of any of the foregoing), together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto (collectively, the “Equipment”);


(f)    Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Trustor which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including all
building or construction materials intended for construction, reconstruction,
alteration or repair of or installation on the Land, construction equipment,
appliances, machinery, plant equipment, fittings, apparatuses, fixtures and
other items now or hereafter attached to, installed in or used in connection
with (temporarily or permanently) any of the Improvements or the Land, including
engines, devices for the operation of pumps, pipes, plumbing, cleaning, call and
sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, plumbing, laundry, incinerating, electrical, air conditioning and
air cooling equipment and systems, gas and electric machinery, appurtenances and
equipment, pollution control equipment, security systems, disposals,
dishwashers, refrigerators and ranges, recreational equipment and facilities of
all kinds, and water, gas, electrical, storm and sanitary sewer facilities,
utility lines and equipment (whether owned individually or jointly with others,
and, if owned jointly, to the extent of Trustor’s interest therein) and all
other utilities whether or not situated in easements, all water tanks, water
supply, water power sites, fuel stations, fuel tanks, fuel supply, and all other
structures, together with all accessions, appurtenances, additions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof (collectively, the “Fixtures”);
(g)    Personal Property. All personal property of Trustor which Trustor now or
hereafter owns or in which Trustor now or hereafter acquires an interest or
right, including without limitation, all furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever (as
defined in and subject to the provisions of the Uniform Commercial Code as
hereinafter defined), other than Fixtures, wherever located (including Stored
Materials located off-site), including without limitation all such personal
property which is used at or in connection with, or located within or about, the
Land and the Improvements, or used or which it is contemplated will be used at
or in connection with the development or construction of the Improvements
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof (collectively, the “Personal Property”), and
the right, title and interest of Trustor in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state, states, commonwealth or
commonwealths where any of the Property is located (as amended from time to
time, the “Uniform Commercial Code”), superior in lien to the lien of this
Security Instrument and all proceeds and products of the above.  Trustor
represents, warrants and covenants that the Personal Property is not used or
bought for personal, family or household purposes;




3



--------------------------------------------------------------------------------




(h)    Leases and Rents. All leases, subleases, subsubleases, lettings,
licenses, concessions or other agreements (whether written or oral) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of the Land and the Improvements, and every modification,
amendment or other agreement relating to such leases, subleases, subsubleases,
or other agreements entered into in connection with such leases, subleases,
subsubleases, or other agreements and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto, heretofore or hereafter entered into,
whether before or after the filing by or against Trustor of any petition for
relief under 11 U.S.C. §101 et seq., as the same may be amended from time to
time (the “Bankruptcy Code”) (collectively, the “Leases”) and all right, title
and interest of Trustor, its successors and assigns therein and thereunder,
including all cash, letters of credit or securities deposited thereunder to
secure the performance by the lessees of their obligations thereunder and all
rents, additional rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues
(including room revenues), deposits (including security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Trustor or its agents or employees from any and all
sources arising from or attributable to the Property, including all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of
property or rendering of services by Trustor or Property Manager and proceeds,
if any, from business interruption or other loss of income insurance whether
paid or accruing before or after the filing by or against Trustor of any
petition for relief under the Bankruptcy Code (collectively, the “Rents”) and
all proceeds from the sale or other disposition of the Leases and the right to
receive and apply the Rents to the payment of the Obligations (as hereinafter
defined);
(i)    Condemnation Awards. All awards or payments (including any administrative
fees or attorneys’ fees), including interest thereon, which may heretofore and
hereafter be made with respect to the Property, whether from the exercise of the
right of eminent domain (including any transfer made in lieu of or in
anticipation of the exercise of the right), or for a change of grade, or for any
other injury to or decrease in the value of the Property;
(j)    Insurance Proceeds. All proceeds (including any administrative fees or
attorneys’ fees) in respect of the Property under any insurance policies
covering the Property, including the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Property;
(k)    Tax Certiorari. All refunds, rebates or credits in connection with
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;
(l)    Rights. The right, in the name and on behalf of Trustor, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Administrative
Agent in the Property;


4



--------------------------------------------------------------------------------




(m)    Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Trustor therein and thereunder, including the right, upon the
happening of any default hereunder, to receive and collect any sums payable to
Trustor thereunder;
(n)    Trademarks. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;
(o)    Accounts. All reserves, escrows and deposit accounts maintained by
Trustor with respect to the Property, including all accounts established or
maintained pursuant to the Loan Documents; together with all deposits or wire
transfers made to such accounts and all cash, checks, drafts, certificates,
securities, investment property, financial assets, instruments and other
property held therein from time to time and all proceeds, products,
distributions or dividends or substitutions thereon and thereof;
(p)    Swap Transactions. All of Trustor’s present and future rights, titles and
interests, but not its obligations, duties or liabilities for any breach, in,
under and to all Swap Transactions, any and all amounts received by Trustor in
connection therewith or to which Trustor is entitled thereunder, and all
proceeds of the foregoing including all “accounts”, “chattel paper”, “general
intangibles” and “investment property” (as such terms are defined in the Uniform
Commercial Code as from time to time in effect) constituting or relating to the
foregoing;
(q)    Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether cash,
liquidation or other claims or otherwise; and
(r)    Other Rights. Any and all other rights of Trustor in and to the items set
forth in Subsections (a) through (q) above.
AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Trustor expressly grants to
Administrative Agent, as secured party, for the benefit of Administrative Agent
and the Lenders, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures are collectively referred to as the “Real
Property”) appropriated to the use thereof and, whether affixed or annexed to
the Real Property or not, will for the purposes of this Security Instrument be
deemed conclusively to be real estate included as part of the Real Property and
hereby granted, bargained, sold, pledged, assigned, warranted, transferred and
conveyed in trust.
Section 1.2    ASSIGNMENT OF LEASES AND RENTS. Trustor hereby absolutely and
unconditionally assigns to Administrative Agent, for the benefit of
Administrative Agent and the Lenders, all of Trustor’s right, title and interest
in and to all current and future Leases and Rents;


5



--------------------------------------------------------------------------------




it being intended by Trustor that this assignment constitutes a present,
absolute assignment and not an assignment for additional security only.
Nevertheless, subject to the terms of Section 7.1(h) of this Security
Instrument, Trustee and Administrative Agent grant to Trustor a revocable
license to collect, receive, use and enjoy the Rents. Trustor will hold the
Rents, or a portion thereof sufficient to discharge all current sums due on the
Obligations, for use in the payment of such sums.
Section 1.3    SECURITY AGREEMENT. This Security Instrument is both a real
property deed of trust and a “security agreement” within the meaning of the
Uniform Commercial Code. The Property includes both real and personal property
and all other rights and interests, whether tangible or intangible in nature, of
Trustor in the Property. By executing and delivering this Security Instrument,
Trustor hereby grants to Administrative Agent, for the benefit of Administrative
Agent and the Lenders, as security for the Obligations, a security interest in
the Fixtures, the Equipment, the Personal Property and other property
constituting the Property to the full extent that the Fixtures, the Equipment,
the Personal Property and such other property may be subject to the Uniform
Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”). If an Event of Default occurs,
Administrative Agent, in addition to any other rights and remedies which it may
have, will have and may exercise immediately and without demand, any and all
rights and remedies granted to a secured party upon default under the Uniform
Commercial Code, including, without limiting the generality of the foregoing,
the right to take possession of the Collateral or any part thereof, and to take
such other measures as Administrative Agent may deem necessary for the care,
protection and preservation of the Collateral. Upon request or demand of
Administrative Agent after the occurrence, and during the continuance, of an
Event of Default, Trustor will, at its expense, assemble the Collateral and make
it available to Administrative Agent at a convenient place (at the Land if
tangible property) acceptable to Administrative Agent. Trustor will pay to
Administrative Agent on demand any and all expenses, including legal expenses
and attorneys’ fees, incurred or paid by Administrative Agent in protecting its
interest in the Collateral and in enforcing its rights hereunder with respect to
the Collateral after the occurrence, and during the continuance, of an Event of
Default. Any notice of sale, disposition or other intended action by
Administrative Agent with respect to the Collateral sent to Trustor in
accordance with the provisions hereof at least 10 Business Days prior to such
action, will, except as otherwise provided by applicable law, constitute
reasonable notice to Trustor. The proceeds of any disposition of the Collateral,
or any part thereof, may, except as otherwise required by applicable law, be
applied by Administrative Agent to the payment of the Obligations in such
priority and proportions as Administrative Agent in its discretion deems proper.
The principal place of business of Trustor (Debtor) is as set forth on page one
hereof and the address of Administrative Agent (Secured Party) is as set forth
on page one hereof.
Section 1.4    FIXTURE FILING. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
described or referred to in this Security Instrument, and this Security
Instrument, upon being filed for record in the real estate records of the county
wherein such fixtures are situated, will operate also as a financing statement
naming Trustor as Debtor and Administrative Agent as Secured Party filed as a
fixture filing in accordance with the applicable provisions of said Uniform
Commercial Code upon such of the Property that is or may become fixtures.


6



--------------------------------------------------------------------------------




Section 1.5    PLEDGES OF MONIES HELD. Trustor hereby pledges to Administrative
Agent, for the benefit of Administrative Agent and the Lenders, any and all
monies now or hereafter held by Administrative Agent or on behalf of
Administrative Agent in connection with the Loan, including the Net Proceeds and
any sums deposited in the Required Accounts, as additional security for the
Obligations until expended or applied as provided in this Security Instrument or
the Loan Agreement.
CONDITIONS TO GRANT
TO HAVE AND TO HOLD the Property unto and to the use and benefit of Trustee and
its successors and assigns, IN TRUST WITH POWER OF SALE to secure payment and
performance of the Obligations, forever;
PROVIDED, HOWEVER, this grant is made upon the express condition that, if
Borrowers pay to Administrative Agent the Obligations at the time and in the
manner provided in the Loan Documents, and perform the Obligations in the time
and manner set forth in the Loan Documents and comply with each and every
covenant and condition set forth herein and in the other Loan Documents, the
estate hereby granted will cease, terminate and be void; provided, however, that
Trustor’s obligation to indemnify and hold harmless Administrative Agent and the
Lenders pursuant to the provisions hereof will survive any such payment or
release.
Article 2 - DEBT AND OBLIGATIONS SECURED
Section 2.1    DEBT. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the Debt which
includes, but is not limited to, the obligations of Borrowers to pay the
principal and interest owing pursuant to the terms and conditions of the Notes
and the Loan Agreement.
Section 2.2    OTHER OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):
(a)    the payment and performance of all other obligations of Trustor contained
herein, including all fees and charges payable by Trustor;
(b)    the payment and performance of all obligations of any other Borrower
contained in any other Security Instrument (as defined in the Loan Agreement),
including all fees and charges payable by such Borrower;
(c)    the payment and performance of each obligation of Borrowers contained in
the Loan Agreement and any other Loan Document, including all Swap Obligations
of Borrower and all fees and charges payable by Borrowers; and
(d)    the performance of each obligation of Borrowers contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Loan Agreement or any other Loan
Document.


7



--------------------------------------------------------------------------------




Section 2.3    DEBT AND OTHER OBLIGATIONS. Borrowers’ obligations for the
payment of the Debt and the payment and performance of the Other Obligations
will be referred to collectively herein as the “Obligations.”
Article 3 -     TRUSTOR COVENANTS
Trustor covenants and agrees that:
Section 3.1    PAYMENT OF OBLIGATIONS. Trustor will pay and perform the
Obligations at the time and in the manner provided in the Loan Agreement, the
Notes and this Security Instrument.
Section 3.2    INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Notes and (c) all and
any of the other Loan Documents, are hereby made a part of this Security
Instrument to the same extent and with the same force as if fully set forth
herein.
Section 3.3    INSURANCE. Trustor will obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Trustor and the Property as required pursuant to the Loan Agreement. In the
event Trustor fails to obtain, maintain, keep in force or deliver to
Administrative Agent the policies of insurance required by the Loan Agreement in
accordance with the terms thereof, Administrative Agent may (but has no
obligation to) procure (upon no less than five (5) Business Days’ notice to
Trustor) such insurance or single-interest insurance for such risks covering
Administrative Agent’s and the Lenders’ interests, and Trustor will pay all
premiums thereon promptly upon demand by Administrative Agent, and until such
payment is made by Trustor, the amount advanced by Administrative Agent with
respect to all such premiums will, at Administrative Agent’s option, bear
interest at the Default Rate.
Section 3.4    MAINTENANCE OF PROPERTY. Trustor will cause the Property to be
maintained in a good and safe condition and repair and otherwise in accordance
with the Loan Agreement. The Improvements, the Fixtures, the Equipment and the
Personal Property will not be removed, demolished or altered without the consent
of Administrative Agent and the Required Lenders other than in accordance with
the terms and conditions of the Loan Agreement. Trustor will promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
casualty or become damaged, worn or dilapidated or which may be affected by any
condemnation, and will complete and pay for any structure at any time in the
process of construction or repair on the Land.
Section 3.5    WASTE. Trustor will not commit or knowingly suffer any waste of
the Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or allow the
cancellation of any insurance policy which Trustor is obligated to maintain
pursuant to the Loan Agreement, or do or permit to be done thereon anything that
may in any way materially impair the value of the Property or the security of
this Security Instrument. Trustor will not, without the prior written consent of
Administrative Agent and the Required Lenders, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of the Land, except as permitted


8



--------------------------------------------------------------------------------




by the Permitted Encumbrances, regardless of the depth thereof or the method of
mining or extraction thereof.
Section 3.6    PAYMENT FOR LABOR AND MATERIALS.
(a)    Subject to the terms of Section 3.6(b) below, Trustor will promptly pay
when due all bills and costs for labor and materials (“Labor and Material
Costs”) incurred in connection with the Property and not permit to exist beyond
the due date thereof in respect of the Property or any part thereof any lien or
security interest, even though inferior to the liens and the security interests
hereof, and in any event not permit to be created or exist in respect of the
Property or any part thereof any other or additional Lien or Security Interest
other than the liens or security interests hereof except for the Permitted
Encumbrances.
(b)    After prior written notice to Administrative Agent, Trustor, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Labor and Material Costs, provided
that (i) no Event of Default has occurred and is continuing, (ii) such
proceeding is permitted and conducted in accordance with the provisions of any
other instrument to which Trustor or the Property is subject and will not
constitute a default thereunder, (iii) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, and (iv) Trustor has furnished such security as may be
required in the proceeding, or as may be reasonably requested by Administrative
Agent to insure the payment of any contested Labor and Material Costs, together
with all interest and penalties thereon. Administrative Agent may pay over (upon
no less than five (5) Business Days’ written notice to Trustor) any such
security or part thereof held by Administrative Agent to the claimant entitled
thereto at any time when, in the reasonable judgment of Administrative Agent,
the entitlement of such claimant is established or the Property (or part thereof
or interest therein) is in danger of being sold, forfeited, terminated,
cancelled or lost or there is any danger of any Lien related to the contested
Labor and Material Costs becoming senior in priority, in whole or in part, to
the Lien of the Security Instrument. If Administrative Agent shall make any such
payment, Trustor shall provide (at Trustor’s sole cost and expense) such
endorsements to Administrative Agent’s title insurance policy or such other
evidence as Administrative Agent may require to confirm no loss of priority of
the Security Instrument.
Section 3.7    PAYMENT OF TAXES AND IMPOSITIONS.
(a)    Trustor will pay, or cause to be paid prior to delinquency, all real
property taxes and assessments, general and special, and all other taxes,
assessments, duties, levies, imposts, deductions, charges or withholdings, of
any kind or nature whatsoever, including nongovernmental levies or assessments
such as maintenance charges, levies or charges resulting from covenants,
conditions and restrictions affecting the Property, which are assessed or
imposed upon the Property, or become due and payable, and which create or may
create a lien upon the Property (all the foregoing, collectively,
“Impositions”).
(b)    After prior notice to Administrative Agent, Trustor, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Impositions,


9



--------------------------------------------------------------------------------




provided that (i) no Event of Default has occurred and is continuing, (ii) such
proceeding is permitted and conducted in accordance with the provisions of any
other instrument to which Trustor or the Property is subject and will not
constitute a default thereunder, (iii) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, (iv) Trustor will promptly upon final determination thereof
pay the amount of any such Impositions, together with all costs, interest and
penalties which may be payable in connection therewith, and (v) Trustor has
furnished such security as may be required in the proceeding, or as may be
reasonably requested by Administrative Agent to insure the payment of any
contested Impositions, together with all interest and penalties thereon.
Administrative Agent may pay over (upon no less than five (5) Business Days’
written notice to Trustor) any such security or part thereof held by
Administrative Agent to the claimant entitled thereto at any time when, in the
reasonable judgment of Administrative Agent, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) is in danger
of being sold, forfeited, terminated, cancelled or lost or there is any danger
of any Lien related to the contested Impositions becoming senior in priority, in
whole or in part, to the Lien of the Security Instrument. If Administrative
Agent shall make any such payment, Trustor shall provide (at Trustor’s sole cost
and expense) such endorsements to Administrative Agent’s title insurance policy
or such other evidence as Administrative Agent may reasonably require to confirm
no loss of priority of the Security Instrument.
Section 3.8    CHANGE OF NAME, JURISDICTION. In addition to the restrictions
contained in the Loan Agreement, Trustor will not change Trustor’s name,
identity (including its trade name or names) or jurisdiction of formation or
organization unless Trustor has first obtained the prior written consent of
Administrative Agent to such change (which consent shall not be unreasonably
withheld, conditioned or delayed), and has taken all actions reasonably
necessary or reasonably required by Administrative Agent to file or amend any
financing statements or continuation statements to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Trustor will notify Administrative Agent in writing of any change in its
organizational identification number at least 10 Business Days in advance of
such change becoming effective. If Trustor does not now have an organizational
identification number and later obtains one, Trustor will promptly notify
Administrative Agent in writing of such organizational identification number. At
the request of Administrative Agent, Trustor will execute a certificate in form
reasonably satisfactory to Administrative Agent listing the trade names under
which Trustor intends to operate the Property, and representing and warranting
that Trustor does, and has previously never done, business under no other trade
name with respect to the Property.
Section 3.9    UTILITIES. Trustor will pay or cause to be paid prior to
delinquency all utility charges that are incurred by Trustor for the benefit of
the Property or that may become a charge or lien against the Property for gas,
electricity, water or sewer services furnished to the Property and all other
assessments or charges of a similar nature, whether public or private, affecting
or related to the Property or any portion thereof, whether or not such
assessments or charges are or may become liens thereon.
Section 3.10    CASUALTY After obtaining knowledge of the occurrence of any
damage, destruction or other casualty to the Property or any part thereof,
whether or not covered by insurance, Trustor must immediately notify
Administrative Agent in writing. In the event of


10



--------------------------------------------------------------------------------




such casualty, all proceeds of insurance (collectively, the “Insurance
Proceeds”) must be payable to Administrative Agent and no other party, and
Trustor hereby authorizes and directs any affected insurance company to make
payment of such Insurance Proceeds directly to Administrative Agent and no other
party. If Trustor receives any Insurance Proceeds, Trustor must pay over such
Insurance Proceeds to Administrative Agent within 5 Business Days.
Administrative Agent is hereby authorized and empowered by Trustor to settle,
adjust or compromise any and all claims for loss, damage or destruction under
any policy or policies of insurance. Notwithstanding the above, provided that
(i) such proceeds do not exceed $500,000 for any Property (as defined in the
Loan Agreement), (ii) no Event of Default exists, and (iii) the casualty does
not materially impair the value of the Project, Trustor may retain such proceeds
(which shall be applied to the restoration of the Improvements to the extent
required to repair a casualty). In the event of a foreclosure of this Security
Instrument, or other transfer of title to the Property in extinguishment in
whole or in part of the Obligations, all right, title and interest of Trustor in
and to any Insurance Proceeds will vest in the purchaser at such foreclosure or
in Administrative Agent, for the benefit of Administrative Agent and the Lenders
or other transferee in the event of such other transfer of title. Nothing herein
will be deemed to excuse Trustor from repairing or maintaining the Property as
provided in this Security Instrument or restoring all damage or destruction to
the Property, regardless of the availability or sufficiency of Insurance
Proceeds, and the application or release by Administrative Agent of any
Insurance Proceeds will not cure or waive any Default, Event of Default or
notice of Default or Event of Default or invalidate any action taken by or on
behalf of Administrative Agent pursuant to any such notice.
Section 3.11    CONDEMNATION If any proceeding or action is commenced for the
taking of the Property, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, condemnation or otherwise,
or if the same is taken or damaged by reason of any public improvement or
condemnation proceeding, or in any other manner, or should Trustor receive any
notice or other information regarding such proceeding, action, taking or damage,
Trustor must immediately notify Administrative Agent in writing. Administrative
Agent may commence, appear in and prosecute in its own name any such action or
proceeding. Administrative Agent may also make (during the existence of an Event
of Default) any compromise or settlement in connection with such taking or
damage. Administrative Agent will not be liable to Trustor for any failure by
Administrative Agent to collect or to exercise diligence in collecting any such
compensation for a taking. All compensation, awards, damages, rights of action
and proceeds awarded to Trustor by reason of any such taking or damage to the
Property or any part thereof or any interest therein for public or quasi-public
use under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner (the “Condemnation Proceeds”)
are hereby assigned to Administrative Agent, for the benefit of Administrative
Agent and the Lenders and Trustor agrees to execute such further assignments of
the Condemnation Proceeds as Administrative Agent may require. Nothing herein
will be deemed to excuse Trustor from repairing, maintaining or restoring the
Property as provided in this Security Instrument, regardless of the availability
or sufficiency of any Condemnation Proceeds, and the application or release by
Administrative Agent of any Condemnation Proceeds will not cure or waive any
Default, Event of Default or notice of Default or Event of Default or invalidate
any action taken by or on behalf of Administrative Agent pursuant to any such
notice. In the event of a foreclosure of this Security Instrument, or other
transfer of title to the Property in extinguishment in whole or in part of the
Obligations, all right,


11



--------------------------------------------------------------------------------




title and interest of Trustor in and to the Condemnation Proceeds will vest in
the purchaser at such foreclosure or in Administrative Agent, for the benefit of
Administrative Agent and the Lenders, or other transferee in the event of such
other transfer of title.
Section 3.12    AVAILABILITY OF NET PROCEEDS.
(a)    In the event of any damage or destruction of the Property, Administrative
Agent shall apply all Insurance Proceeds remaining after deductions of all
expenses of collection and settlement thereof, including, without limitation,
reasonable attorneys’ and adjustors’ fees and expenses, to the restoration of
the Improvements but only as repairs or replacements are effected and continuing
expenses become due and payable; provided that the following conditions are met:
(a) no Event of Default exists that has not been cured; (b) the Loan is in
balance (taking into account all costs of reconstruction and the amount of the
Insurance Proceeds, if any, the amount of operating expenses and interest that
will accrue under the Notes, and any additional funds deposited by Trustor with
Administrative Agent (“Deficiency Deposit”) to pay for such costs of
reconstruction); (c) Administrative Agent has determined, in its sole
discretion, that the damage or destruction can be repaired and that the damaged
portion of the Improvements can be completed according to the requirements of
the Loan Agreement; (d) Administrative Agent and all applicable governmental
authorities have approved the final plans and specifications for reconstruction
of the damaged portion of the Improvements; (e) Administrative Agent has
approved, for the reconstruction of the damaged portion of the Improvements, in
its sole discretion, the budget, the construction schedule and the construction
contract; and (f) Administrative Agent has determined, in its sole discretion,
that after the reconstruction work is completed, the Borrowing Base Amount as a
percentage of the Borrowing Base Value of the Projects shall not exceed the
Maximum Borrowing Base Leverage Ratio (as defined in the Loan Agreement),
provided Trustor may pay down the Loan so that the foregoing requirement in this
clause (f) is satisfied. If any one or more of such conditions set forth herein
have not been met, Administrative Agent will not be obligated to make any
further disbursements pursuant to the Loan Agreement, and Administrative Agent
shall apply all Insurance Proceeds, after deductions as herein provided, to the
repayment of the outstanding balance of the Notes, (without payment of a
prepayment premium other than LIBOR Breakage Costs) together with all accrued
interest thereon, in such order as Administrative Agent may elect,
notwithstanding that the outstanding balance may not be due and payable.
(b)    In the event of any taking or condemnation of the Property or any part
thereof or interest therein, all Condemnation Proceeds will be paid to
Administrative Agent, for the benefit of Administrative Agent and the Lenders.
After deducting therefrom all costs and expenses (regardless of the particular
nature thereof and whether incurred with or without suit), including attorneys’
fees, incurred by it in connection with any such action or proceeding,
Administrative Agent shall apply all such Condemnation Proceeds to the
restoration of the Improvements (other than Condemnation Proceeds attributable
to temporary use or occupancy which may be applied, at Administrative Agent’s
option, to installments of principal and interest and other charges due under
the Notes and other Loan Documents when the same become due and payable, without
payment of a prepayment premium other than LIBOR Breakage Costs) provided that:
(i)    the taking or damage will not, in Administrative Agent’s reasonable
judgment, materially impair the security for the Loan; and


12



--------------------------------------------------------------------------------




(ii)    all conditions set forth in Section 3.12(a) above with respect to the
disbursement of Insurance Proceeds are met.
If all of the above conditions are met, Administrative Agent shall disburse the
Condemnation Proceeds in accordance with the Loan Agreement and only as repairs
or replacements are effected and continuing expenses become due and payable. If
any one or more of the above conditions are not met, Administrative Agent shall
apply all of the Condemnation Proceeds, after deductions as herein provided, to
the repayment of the outstanding balance of the Notes (without payment of
prepayment premiums other than LIBOR Breakage Costs), together with all accrued
interest thereon, in such order as Administrative Agent may elect,
notwithstanding that said outstanding balance may not be due and payable, and
Administrative Agent will have no further obligation to make disbursements
pursuant to the Loan Agreement or the other Loan Documents. If the Condemnation
Proceeds are not sufficient to repay the portion of the Loan allocable to the
Property covered by this Security Instrument and Administrative Agent or Lenders
have determined that its security for the Loan is materially impaired, Trustor
shall immediately pay any such remaining balance allocable to the Property,
together with all accrued interest thereon. Notwithstanding the above, provided
the Condemnation Proceeds do not exceed $125,000, no Event of Default exists,
and the taking has not materially impaired the value of the Property, Trustor
may retain such Condemnation Proceeds.
(c)    The term “Net Proceeds” means (i) the net amount of the Insurance
Proceeds received by Administrative Agent after deduction of Administrative
Agent’s costs and expenses (including attorneys’ fees), if any, in collecting
the same; or (ii) the net amount of the Condemnation Proceeds received by
Administrative Agent after deduction of Administrative Agent’s costs and
expenses (including attorneys’ fees), if any, in collecting the same, whichever
the case may be; and (iii) any additional deposit the Administrative Agent
requires the Trustor to make to the Administrative Agent in connection with such
casualty or condemnation proceeding.
Article 4 - OBLIGATIONS AND RELIANCES
Section 4.1    RELATIONSHIP OF TRUSTOR AND LENDERS. The relationship between
Trustor and Administrative Agent and the Lenders is solely that of debtor and
creditor, and neither Administrative Agent nor any Lender has any fiduciary or
other special relationship with Trustor, and no term or condition of any of the
Loan Agreement, this Security Instrument, any of the other Loan Documents, the
Indemnity or the Guaranties will be construed so as to deem the relationship
between Trustor and Administrative Agent and the Lenders to be other than that
of debtor and creditor.
Section 4.2    NO RELIANCE ON LENDERS. The general partners, members, principals
and (if Trustor is a trust) beneficial owners of Trustor are experienced in the
ownership and operation of properties similar to the Property, and Trustor and
Administrative Agent and Lenders are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property.
Trustor is not relying on Administrative Agent’s or any Lender’s expertise,
business acumen or advice in connection with the Property.


13



--------------------------------------------------------------------------------




Section 4.3    NO OBLIGATIONS OF ADMINISTRATIVE AGENT OR TRUSTEE.
(a)    Notwithstanding anything to the contrary contained in this Security
Instrument, none of Trustee, Administrative Agent nor any Lender is undertaking
the performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to any other agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.
(b)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Administrative Agent or any Lender pursuant to this
Security Instrument, the Loan Agreement, the other Loan Documents, the Indemnity
or the Guaranties, including any officer’s certificate, balance sheet, statement
of profit and loss or other financial statement, survey, appraisal, or insurance
policy, neither Administrative Agent nor any Lender will be deemed to have
warranted, consented to, or affirmed the sufficiency, legality or effectiveness
of same, and such acceptance or approval thereof will not constitute any
warranty or affirmation with respect thereto by Administrative Agent or any
Lender.
Section 4.4    RELIANCE. Trustor recognizes and acknowledges that in accepting
the Loan Agreement, the Notes, this Security Instrument, the other Loan
Documents, the Indemnity and the Guaranties, Administrative Agent and the
Lenders are expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Article V of the Loan Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Administrative Agent or any Lender; that such
reliance existed on the part of Administrative Agent and Lenders prior to the
date hereof; that the warranties and representations are a material inducement
to the Lenders in making the Loan and to Administrative Agent and the Lenders in
entering into the Loan Agreement; and that the Lenders would not be willing to
make the Loan and accept this Security Instrument in the absence of the
warranties and representations as set forth in Article V of the Loan Agreement.
Article 5 - FURTHER ASSURANCES
Section 5.1    RECORDING OF SECURITY INSTRUMENT, ETC. Trustor forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, will cause this Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Trustee and
Administrative Agent in, the Property. Trustor will pay all taxes, all filing,
registration and recording fees and taxes, and all reasonable expenses incident
to the preparation, execution, acknowledgment, filing and/or recording of the
Notes, this Security Instrument, the other Loan Documents, any note, deed of
trust supplemental hereto, any security instrument with respect to the Property
and any instrument of further assurance, and any modification or amendment of
the foregoing documents, and all federal, state, county and municipal taxes,
duties, imposts, assessments and charges arising out of or in connection with
the execution and delivery of this Security Instrument, any deed of trust
supplemental hereto, any security instrument with respect to the Property or any
instrument of


14



--------------------------------------------------------------------------------




further assurance, and any modification or amendment of the foregoing documents,
except where prohibited by law so to do.
Section 5.2    FURTHER ACTS, ETC. Trustor will, at Trustor’s sole cost and
expense, and without expense to Trustee or Administrative Agent or any Lender,
do, execute, acknowledge and deliver all and every such further acts, deeds,
conveyances, deeds of trust, assignments, notices of assignments, transfers and
assurances as Administrative Agent or Trustee may, from time to time, reasonably
require, for the better assuring, conveying, assigning, transferring, and
confirming unto Trustee and/or Administrative Agent (in each case for the
benefit of Administrative Agent and the Lenders) the Property and rights hereby
deeded, granted, bargained, sold, conveyed, confirmed, pledged, assigned,
warranted and transferred or intended now or hereafter so to be, or which
Trustor may be or may hereafter become bound to convey or assign to
Administrative Agent and/or Trustee, in each case for the benefit of
Administrative Agent and the Lenders, or for carrying out the intention or
facilitating the performance of the terms of this Security Instrument or for
filing, registering or recording this Security Instrument, or for complying with
all applicable Laws and Governmental Requirements. Trustor, within ten (10)
Business Days following written demand by Administrative Agent, will execute and
deliver, and in the event it fails to so execute and deliver, hereby authorizes
Administrative Agent and/or Trustee to execute in the name of Trustor or file or
record without the signature of Trustor to the extent Administrative Agent or
Trustee may lawfully do so, one or more financing statements (including initial
financing statements and amendments thereto and continuation statements), to
evidence more effectively the security interest of Administrative Agent in the
Property. Trustor also ratifies its authorization for Administrative Agent or
Trustee to have filed or recorded any like initial financing statements,
amendments thereto and continuation statements, if filed or recorded prior to
the date of this Security Instrument. Trustor grants to Administrative Agent an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to
Administrative Agent at law and in equity during the existence of an Event of
Default, including such rights and remedies available to Administrative Agent
pursuant to this Section. To the extent not prohibited by applicable law,
Trustor hereby ratifies all acts Administrative Agent has lawfully done in the
past or will lawfully do or cause to be done in the future by virtue of such
power of attorney.
Section 5.3    CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS.
(a)    If any law is enacted or adopted or amended after the date of this
Security Instrument which deducts the Debt from the value of the Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Administrative Agent’s interest in the Property, Trustor will pay
the tax, with interest and penalties thereon, if any, in accordance with the
applicable provisions of the Loan Agreement.
(b)    Trustor will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes assessed against the Property,
or any part thereof, and no deduction will otherwise be made or claimed from the
assessed value of the Property, or any part thereof, for real estate tax
purposes by reason of this Security Instrument or the Debt.
(c)    If at any time the United States of America, any State thereof or any
subdivision of any such State will require revenue or other stamps to be affixed
to the Notes, this Security


15



--------------------------------------------------------------------------------




Instrument, or any of the other Loan Documents or impose any other tax or charge
on the same, Trustor will pay for the same, with interest and penalties thereon,
if any.
Article 6 - DUE ON SALE/ENCUMBRANCE
Section 6.1    ADMINISTRATIVE AGENT RELIANCE. Trustor acknowledges that
Administrative Agent and the Lenders have examined and relied on the experience
of Trustor and its general partners, members, principals and (if Trustor is a
trust) beneficial owners in owning and operating properties such as the Property
in agreeing to make the Loan, and will continue to rely on Trustor’s ownership
of the Property as a means of maintaining the value of the Property as security
for repayment and performance of the Obligations. Trustor acknowledges that
Administrative Agent and the Lenders have a valid interest in maintaining the
value of the Property so as to ensure that, should Borrowers default in the
repayment of the Obligations or the performance of the Obligations,
Administrative Agent, for the benefit of Administrative Agent and the Lenders
can recover the Obligations by a sale of the Property.
Section 6.2    NO TRANSFER. Trustor will comply in all respects with the
provisions of the Loan Agreement regarding (a) selling, transferring, leasing,
conveying or encumbering the Land, the Equipment or the Improvements or the
direct or indirect interests in Trustor, and (b) changing control of Trustor.
Article 7 - RIGHTS AND REMEDIES UPON DEFAULT
Section 7.1    REMEDIES. Upon the occurrence, and during the continuance, of any
Event of Default, unless such Event of Default is subsequently waived in writing
by the Required Lenders or Administrative Agent, as applicable (provided that
the Required Lenders and Administrative Agent have no obligation whatsoever to
grant any such waiver and any such waiver, if granted, will be considered a
one-time waiver), Administrative Agent may, acting through Trustee as
applicable, exercise any or all of the following rights and remedies,
consecutively or simultaneously, and in any order:
(a)    intentionally omitted;
(b)    institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument under any applicable provision of law,
in which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;
(c)    with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Obligations then
due and payable, subject to the continuing lien and security interest of this
Security Instrument for the balance of the Obligations not then due, unimpaired
and without loss of priority;
(d)    sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Trustor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;


16



--------------------------------------------------------------------------------




(e)    institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Loan Agreement or in the other Loan Documents;
(f)    recover judgment on the Obligations either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Loan
Documents;
(g)    obtain the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Obligations and without regard for the solvency of Trustor, any
guarantor or any indemnitor with respect to the Loan or of any other Person
liable for the payment of the Obligations. Trustor waives any right to any
hearing or notice of hearing prior to the appointment of a receiver. Such
receiver and his agents will be empowered to (i) take possession of the Property
and perform all necessary or desirable acts with respect to management and
operation of the Property, (ii) exclude Trustor and Trustor’s agents, servants,
and employees from the Property, (iii) collect the rents, issues, profits, and
income therefrom, (iv) complete any construction which may be in progress, (v)
do such maintenance and make such repairs and alterations as the receiver deems
necessary, (vi) use all stores of materials, supplies, and maintenance equipment
on the Property and replace such items at the expense of the receivership
estate, (vii) pay all taxes and assessments against the Property, all premiums
for insurance thereon, all utility and other operating expenses, and all sums
due under any prior or subsequent encumbrance, (viii) generally do anything
which Trustor could legally do if Trustor were in possession of the Property,
and (ix) take any other action permitted by law. All expenses incurred by the
receiver or his agents will constitute a part of the Obligations. Any revenues
collected by the receiver will be applied first to the expenses of the
receivership, including reasonable attorneys’ fees incurred by the receiver and
by Administrative Agent, together with interest thereon at the Default Rate from
the date incurred until repaid, and the balance will be applied toward the
Obligations or in such other manner as the court may direct. Unless sooner
terminated with the express consent of Administrative Agent, any such
receivership will continue until the Obligations have been discharged in full,
or until title to the Property has passed after a receivership sale or a
foreclosure sale and all applicable periods of redemption have expired;
(h)    The license granted to Trustor under Section 1.2 hereof will
automatically be revoked and Administrative Agent may enter into or upon the
Property, either personally or by its agents, nominees or attorneys and
dispossess Trustor and its agents and servants therefrom, without liability for
trespass, damages or otherwise and exclude Trustor and its agents or servants
wholly therefrom, and take possession of all books, records and accounts
relating thereto and Trustor agrees to surrender possession of the Property and
of such books, records and accounts to Administrative Agent upon demand, and
thereupon Administrative Agent may (i) use, operate, manage, control, insure,
maintain, repair, restore and otherwise deal with all and every part of the
Property and conduct the business thereat; (ii) complete any construction on the
Property in such manner and form as Administrative Agent deems advisable; (iii)
make alterations, additions, renewals, replacements and improvements to or on
the Property; (iv) exercise all rights and powers of Trustor with respect to the
Property, whether in the name of Trustor or otherwise, including the right to
make, cancel, enforce or modify Leases, obtain and evict tenants, and demand,
sue for, collect and receive all Rents of the Property and every part thereof;
(v) require Trustor to pay monthly in advance to Administrative Agent, or any
receiver


17



--------------------------------------------------------------------------------




appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of such part of the Property as may be occupied by Trustor; (vi)
require Trustor to vacate and surrender possession of the Property to
Administrative Agent or to such receiver and, in default thereof, Trustor may be
evicted by summary proceedings or otherwise; and (vii) apply the receipts from
the Property to the payment of the Obligations, in such order, priority and
proportions as Administrative Agent deems appropriate in its sole discretion
after deducting therefrom all expenses (including attorneys’ fees) incurred in
connection with the aforesaid operations and all amounts necessary to pay the
Taxes, Insurance Premiums and other expenses in connection with the Property, as
well as just and reasonable compensation for the services of Administrative
Agent, its in-house and outside counsel, agents and employees;
(i)    exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and the Personal Property, or any part thereof, and to take such
other measures as Administrative Agent may deem necessary for the care,
protection and preservation of the Fixtures, the Equipment and the Personal
Property for the benefit of Administrative Agent and the Lenders, and (ii)
require Trustor at its expense to assemble the Fixtures, the Equipment and the
Personal Property and make it available to Administrative Agent at a convenient
place acceptable to Administrative Agent, for the benefit of Administrative
Agent and the Lenders. Any notice of sale, disposition or other intended action
by Administrative Agent with respect to the Fixtures, the Equipment and/or the
Personal Property sent to Trustor in accordance with the provisions hereof at
least 10 Business Days prior to such action, will constitute commercially
reasonable notice to Trustor;
(j)    apply any sums then deposited or held in escrow or otherwise by or on
behalf of Administrative Agent in accordance with the terms of the Loan
Agreement, this Security Instrument or any other Loan Document to the payment of
the following items in any order as determined in the sole and absolute
discretion of Administrative Agent and the Required Lenders:
(i)    Taxes;
(ii)    Insurance Premiums;
(iii)    Interest on the unpaid principal balance of the Notes;
(iv)    The unpaid principal balance of the Notes; and
(v)    All other sums payable pursuant to the Notes, the Loan Agreement, this
Security Instrument and the other Loan Documents, including advances made by
Administrative Agent pursuant to the terms of this Security Instrument;
(k)    pursue such other remedies as Administrative Agent may have under the
other Loan Documents, the Indemnity or the Guaranties and/or applicable law; or
(l)    apply the undisbursed balance of any Net Proceeds, together with interest
thereon, to the payment of the Obligations in such order, priority and
proportions as Administrative Agent and the Required Lenders will deem to be
appropriate in their discretion.
In addition to the foregoing, Administrative Agent and/or the Lenders may
exercise any and all additional rights and remedies specified in the Loan
Agreement, including that the Required Lenders may declare that the Commitments
are terminated and/or declaring that the entire unpaid principal balance of the
Obligations are immediately due and payment, together with accrued and unpaid
interest thereon.


18



--------------------------------------------------------------------------------




In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Security Instrument will continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.
Section 7.2    Application of Proceeds. The purchase money, proceeds and avails
of any disposition of the Property, and or any part thereof, or any other sums
collected by Administrative Agent pursuant to the Notes, this Security
Instrument or the other Loan Documents, may be applied by Administrative Agent
to the payment of the Obligations in such priority and proportions as
Administrative Agent and the Required Lenders in their discretion will deem
proper, to the extent consistent with applicable Laws.
Section 7.3    ACTIONS AND PROCEEDINGS. Trustor will give Administrative Agent
prompt written notice of the assertion of any claim with respect to, or the
filing of any action or proceeding purporting to affect the Property, the
security hereof or the rights or powers of Administrative Agent. Administrative
Agent has the right to appear in and defend any action or proceeding brought
with respect to the Property and to bring any action or proceeding, in the name
and on behalf of Trustor, which Administrative Agent, in its discretion, decides
should be brought to protect its interest in the Property.
Section 7.4    RECOVERY OF SUMS REQUIRED TO BE PAID. Administrative Agent will
have the right from time to time to take action to recover any sum or sums which
constitute a part of the Obligations as the same become due, without regard to
whether or not the balance of the Obligations is due, and without prejudice to
the right of Administrative Agent or Trustee thereafter to bring an action of
foreclosure, or any other action, for a default or defaults by Trustor existing
at the time such earlier action was commenced. In the event Trustor is curing a
default or is paying off the Loan and Administrative Agent has incurred fees
which Trustor is obligated to pay to Administrative Agent under any of the Loan
Documents, and such amount has not been reduced to a final amount at the time
Trustor is curing the default or is paying off the Loan, Administrative Agent
may require Trustor to pay a reasonable estimate of such fees with the payment
curing the default or with the payoff of the Loan, and any amount paid in excess
of the estimate by the Trustor will be refunded to the Trustor after the final
amount of such fee is determined.
Section 7.5    OTHER RIGHTS, ETC.
(a)    The failure of Administrative Agent or the Lenders to insist upon strict
performance of any term hereof will not be deemed to be a waiver of any term of
this Security Instrument. Trustor will not be relieved of Trustor’s obligations
hereunder by reason of (i) the failure of Administrative Agent or Trustee to
comply with any request of Trustor or any guarantor or indemnitor with respect
to the Loan to take any action to foreclose this Security Instrument or
otherwise enforce any of the provisions hereof or of the Notes, the other Loan


19



--------------------------------------------------------------------------------




Documents, the Indemnity or the Guaranties, (ii) the release, regardless of
consideration, of the whole or any part of the Property, or of any Person liable
for the Obligations or any portion thereof, or (iii) any agreement or
stipulation by Administrative Agent or the Lenders extending the time of payment
or otherwise modifying or supplementing the terms of the Notes, this Security
Instrument or the other Loan Documents, the Indemnity or the Guaranties.
(b)    It is agreed that the risk of loss or damage to the Property is on
Trustor, and none of Trustee, Administrative Agent nor any Lender will have any
liability whatsoever for decline in value of the Property, for failure to
maintain any insurance policies, or for failure to determine whether insurance
in force is adequate as to the amount or nature of risks insured. Possession by
Administrative Agent will not be deemed an election of judicial relief if any
such possession is requested or obtained with respect to all or any portion of
the Property or collateral not in Administrative Agent’s possession.
(c)    Administrative Agent or Trustee may take action to recover the
Obligations, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Administrative Agent or Trustee thereafter to
foreclose this Security Instrument. The rights of Administrative Agent and
Trustee under this Security Instrument will be separate, distinct and cumulative
and none will be given effect to the exclusion of the others. No act of
Administrative Agent or Trustee will be construed as an election to proceed
under any one provision herein to the exclusion of any other provision. Neither
Administrative Agent nor Trustee will be limited exclusively to the rights and
remedies herein stated but will be entitled to every right and remedy now or
hereafter afforded at law or in equity.
Section 7.6    RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Administrative
Agent may release, or cause Trustee to release, any portion of the Property for
such consideration as Administrative Agent may require without, as to the
remainder of the Property, in any way impairing or affecting the lien or
priority of this Security Instrument, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder are reduced by the actual monetary consideration, if any,
received by Administrative Agent for such release, and may accept by assignment,
pledge or otherwise any other property in place thereof as Administrative Agent
may require without being accountable for so doing to any other lienholder. This
Security Instrument will continue as a lien on, and security interest in, the
remaining portion of the Property.
Section 7.7    INTENTIONALLY DELETED.
Section 7.8    RIGHT OF ENTRY. Upon reasonable notice to Trustor (and subject to
the rights of tenants under their leases), Administrative Agent and its agents
will have the right to enter and inspect the Property at all reasonable times.
Section 7.9    BANKRUPTCY.
(a)    After the occurrence, and during the continuance, of an Event of Default,
Administrative Agent will have the right to proceed in its own name or in the
name of Trustor in respect of any claim, suit, action or proceeding relating to
the rejection of any Lease, including the right to file and prosecute, to the
exclusion of Trustor, any proofs of claim, complaints,


20



--------------------------------------------------------------------------------




motions, applications, notices and other documents, in any case in respect of
the lessee under such Lease under the Bankruptcy Code.
(b)    If there is filed by or against Trustor a petition under the Bankruptcy
Code and Trustor, as lessor under any Lease, determines to reject such Lease
pursuant to Section 365(a) of the Bankruptcy Code, then Trustor will give
Administrative Agent not less than 10 days’ prior notice of the date on which
Trustor will apply to the bankruptcy court for authority to reject the Lease (or
such lesser notice as may be reasonably practicable under the circumstances).
Administrative Agent will have the right, but not the obligation, to serve upon
Trustor within such 10 day period a notice stating that (i) Administrative Agent
demands that Trustor assume and assign the Lease to Administrative Agent
pursuant to Section 365 of the Bankruptcy Code and (ii) Administrative Agent
covenants to cure or provide adequate assurance of future performance under the
Lease. If Administrative Agent serves upon Trustor the notice described in the
preceding sentence, Trustor will not seek to reject the Lease and will comply
with the demand provided for in clause (i) of the preceding sentence within 30
days after the notice is given, subject to the performance by Administrative
Agent of the covenant provided for in clause (ii) of the preceding sentence.
Section 7.10    INTENTIONALLY OMITTED.
Section 7.11    ACCEPTANCE OF PAYMENTS. Trustor agrees that if Trustor makes a
tender of a payment but does not simultaneously tender payment of any late
charge, Default Rate interest, LIBOR Breakage Costs, Swap Obligations of
Borrower or other amount then due and owing by Trustor under this Security
Instrument or the other Loan Documents, and such payment is accepted by
Administrative Agent or any Lender, with or without protest, such acceptance
will not constitute any waiver of Administrative Agent’s or such Lender’s rights
to receive such amounts. Furthermore, if Administrative Agent accepts any
payment from Trustor or any Guarantor after a Default or Event of Default, such
acceptance will not constitute a waiver or satisfaction of any such Default or
Event of Default.
Article 8 - ENVIRONMENTAL HAZARDS
Section 8.1    ENVIRONMENTAL COVENANTS. Trustor has provided representations,
warranties and covenants regarding environmental matters set forth in the
Indemnity and Trustor will comply with the aforesaid covenants regarding
environmental matters. Notwithstanding anything in this Security Instrument to
the contrary, the term “Obligations” does not include any obligations or
liabilities under the Indemnity (as defined in the Loan Agreement) and the
obligations and liabilities under the Indemnity are not secured by this Security
Instrument.
Article 9 - INDEMNIFICATION
The provisions of Section 2.10(b), Section 6.24 [Fees and Expenses] and Section
10.1 [General Indemnities] of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein. Notwithstanding the foregoing or anything in
this Security Instrument to the contrary, however, this Security Instrument
shall not secure Borrower’s or Guarantor’s obligations under the Indemnity or
Guarantor’s obligations under any Guaranty.


21



--------------------------------------------------------------------------------




Article 10 - CERTAIN WAIVERS
Section 10.1    WAIVER OF OFFSETS; DEFENSES; COUNTERCLAIM. Trustor hereby waives
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Trustee or Administrative Agent
and/or any Lender to offset any obligations to make the payments required by the
Loan Documents. No failure by Administrative Agent or any Lender to perform any
of its obligations hereunder will be a valid defense to, or result in any offset
against, any payments which Trustor is obligated to make under any of the Loan
Documents.
Section 10.2    MARSHALLING AND OTHER MATTERS. To the extent permitted by
applicable law, Trustor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption Laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, Trustor hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Security Instrument on behalf of Trustor, and on
behalf of each and every Person acquiring any interest in or title to the
Property subsequent to the date of this Security Instrument and on behalf of all
other Persons to the extent permitted by applicable law.
Section 10.3    WAIVER OF NOTICE. To the extent permitted by applicable law, and
unless such notice is required pursuant to the terms hereof, the Indemnity,
Guaranties or any Loan Documents, Trustor will not be entitled to any notices of
any nature whatsoever from Administrative Agent and/or the Lenders except with
respect to matters for which this Security Instrument or any of the other Loan
Documents specifically and expressly provides for the giving of notice by
Administrative Agent or any Lender to Trustor and except with respect to matters
for which Administrative Agent or any Lender is required by applicable law to
give notice, and Trustor hereby expressly waives the right to receive any notice
from Administrative Agent and/or the Lenders with respect to any matter for
which this Security Instrument does not specifically and expressly provide for
the giving of notice by Administrative Agent and/or the Lenders to Trustor. All
sums payable by Trustor pursuant to this Security Instrument must be paid
without notice, demand, counterclaim, setoff, deduction or defense and without
abatement, suspension, deferment, diminution or reduction, and the obligations
and liabilities of Trustor hereunder will in no way be released, discharged or
otherwise affected (except as expressly provided herein) by reason of: (a) any
damage to or destruction of or any condemnation or similar taking of the
Property or any part thereof; (b) any restriction or prevention of or
interference by any third party with any use of the Property or any part
thereof; (c) any title defect or encumbrance or any eviction from the Property
or any part thereof by title paramount or otherwise; (d) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to Administrative Agent or any Lender, or any
action taken with respect to this Security Instrument by any trustee or receiver
of Administrative Agent or any Lender, or by any court, in any such proceeding;
(e) any claim which Trustor has or might have against Administrative Agent or
any Lender; (f) any default or failure on the part of Administrative Agent or
any Lender to perform or comply with any of the terms hereof or of any other
agreement with Trustor; or (g) any other occurrence whatsoever, whether similar
or dissimilar to the foregoing; whether or not Trustor has notice or knowledge
of any of the foregoing.


22



--------------------------------------------------------------------------------




Section 10.4    WAIVER OF STATUTE OF LIMITATIONS. To the extent permitted by
applicable law, Trustor hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment or performance of the Obligations.
Article 11 - NOTICES
All notices or other written communications hereunder will be delivered in
accordance with the notice provisions of the Loan Agreement.
Article 12 - APPLICABLE LAW
Section 12.1    GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION. IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SECURITY INSTRUMENT AND THE
OBLIGATIONS ARISING HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TENNESSEE, APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED
BY LAW, TRUSTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS SECURITY INSTRUMENT,
AND THIS SECURITY INSTRUMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TENNESSEE, AND ANY LAWS OF THE UNITED STATES OF
AMERICA APPLICABLE TO NATIONAL BANKS.
TO THE FULLEST EXTENT PERMITTED BY LAW, TRUSTOR, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THE
LOAN AND/OR THE LOAN DOCUMENTS. TRUSTOR, TO THE FULLEST EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF
TENNESSEE OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS SECURITY INSTRUMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF TENNESSEE, (C) SUBMITS TO THE JURISDICTION AND
VENUE OF SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT, AND (D) AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING
IN ANY OTHER FORUM (BUT NOTHING HEREIN WILL AFFECT THE RIGHT OF ADMINISTRATIVE
AGENT AND EACH LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM). TRUSTOR FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR
CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO TRUSTOR AT THE ADDRESSES FOR NOTICES
DESCRIBED IN THIS SECURITY INSTRUMENT, AND CONSENTS AND


23



--------------------------------------------------------------------------------




AGREES THAT SUCH SERVICE WILL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE
SERVICE (BUT NOTHING HEREIN WILL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS
SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
Section 12.2    PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof will be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term will not be affected thereby.
Article 13 - DEFINITIONS
All capitalized terms not defined herein will have the respective meanings set
forth in the Loan Agreement. If a capitalized term is defined herein and the
same capitalized term is defined in the Loan Agreement, then the capitalized
term that is defined herein will be utilized for the purposes of this Security
Instrument, provided that the foregoing does not impact provisions that are
incorporated herein by reference. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Trustor” will mean “each Trustor and any subsequent owner or
owners of the Property or any part thereof or any interest therein, without
limitation or waiver of any restrictions on transfers of any interest therein as
set forth in any Loan Document,” the word “Administrative Agent” will mean
“Administrative Agent and any subsequent administrative agent for the Lenders
with respect to the Loan”, the word “Trustee” will mean “Trustee and any
substitute Trustee of the estates, properties, powers, trusts and rights
conferred upon Trustee pursuant to this Security Instrument”, the word
“Property” will include any portion of the Property and any interest therein,
and the phrases “attorneys’ fees”, “legal fees” and “counsel fees” will include
any and all in-house and outside attorneys’, paralegals’ and law clerks’
reasonable fees and disbursements, including fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Administrative Agent
and/or any Lender in protecting its interest in the Property, the Leases and the
Rents and enforcing its rights hereunder.
Article 14 - MISCELLANEOUS PROVISIONS
Section 14.1    NO ORAL CHANGE. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Trustor,
Administrative Agent or Trustee, but only by an agreement in writing signed by
the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.
Section 14.2    SUCCESSORS AND ASSIGNS. This Security Instrument will be binding
upon and inure to the benefit of Trustor, Trustee, Administrative Agent and the
Lenders and their respective successors and assigns forever.


24



--------------------------------------------------------------------------------




Section 14.3    INAPPLICABLE PROVISIONS. If any term, covenant or condition of
the Loan Agreement, the Notes or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Notes and this
Security Instrument will be construed without such provision.
Section 14.4    HEADINGS, ETC. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
Section 14.5    SUBROGATION. If any or all of the proceeds of the Loan have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Administrative Agent
will be subrogated to all of the rights, claims, liens, titles, and interests
existing against the Property heretofore held by, or in favor of, the holder of
such indebtedness and such former rights, claims, liens, titles, and interests,
if any, are not waived but rather are continued in full force and effect in
favor of Administrative Agent, for the benefit of Administrative Agent and the
Lenders, and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Obligations, the performance and
discharge of Trustor’s obligations hereunder, under the Loan Agreement, the
Notes and the other Loan Documents and the performance and discharge of the
Other Obligations.
Section 14.6    ENTIRE AGREEMENT. The Notes, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement among Trustor, the Lenders and Administrative Agent with respect to
the transactions arising in connection with the Obligations and supersede all
prior written or oral understandings and agreements among Trustor, the Lenders
and Administrative Agent with respect thereto. Trustor hereby acknowledges that,
except as incorporated in writing in the Notes, the Loan Agreement, this
Security Instrument and the other Loan Documents, there are not, and were not,
and no Persons are or were authorized by Administrative Agent or the Lenders to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the transaction which is the subject of the
Notes, the Loan Agreement, this Security Instrument and the other Loan
Documents.
Section 14.7    LIMITATION ON ADMINISTRATIVE AGENT’S RESPONSIBILITY. No
provision of this Security Instrument will operate to place any obligation or
liability for the control, care, management or repair of the Property upon
Trustee, Administrative Agent or any Lender, nor will it operate to make
Trustee, Administrative Agent or any Lender responsible or liable for any waste
committed on the Property by the tenants or any other Person, or for any
dangerous or defective condition of the Property, or for any negligence in the
management, upkeep, repair or control of the Property resulting in loss or
injury or death to any tenant, licensee, employee or stranger. Nothing herein
contained will be construed as constituting Administrative Agent a “mortgagee in
possession.”
Section 14.8    JOINT AND SEVERAL. If more than one Person has executed this
Security Instrument as “Trustor,” the representations, covenants, warranties and
obligations of all such Persons hereunder will be joint and several.


25



--------------------------------------------------------------------------------




Section 14.9    ADMINISTRATIVE AGENT’S DISCRETION. Whenever, pursuant to this
Security Instrument or any of the other Loan Documents, Administrative Agent
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory or acceptable to Administrative Agent, or
Administrative Agent exercises any right to grant or withhold consent, or
Administrative Agent exercises its discretion in making any decision, the
decision of Administrative Agent will, except as is otherwise specifically
herein provided, be in the sole and absolute discretion of Administrative Agent
and will be final and conclusive.
Section 14.10    NO MERGER. So long as the Obligations owed to the Lenders
secured hereby remain unpaid and undischarged and unless Administrative Agent
otherwise consents in writing, the fee, leasehold, subleasehold and
sub-subleasehold estates in and to the Property will not merge but will always
remain separate and distinct, notwithstanding the union of estates (without
implying Trustor’s consent to such union) either in Trustor, Administrative
Agent, any tenant or any third party by purchase or otherwise. In the event this
Security Instrument is originally placed on a leasehold estate and Trustor later
obtains fee title to the Property, such fee title will be subject and
subordinate to this Security Instrument.
Section 14.11    JOINT BORROWER PROVISIONS. Section 10.13 of the Loan Agreement
is hereby incorporated in this Security Instrument by reference as if more fully
set forth herein.
Section 14.12    LIMITED RECOURSE PROVISION. Except as to Guarantor as set forth
in the Guaranties, Administrative Agent and Lenders shall have no recourse
against, nor shall there be any personal liability to, the members of any
Borrower (including the members of Trustor), or to any shareholders, members,
partners, beneficial interest holders or any other entity or person in the
ownership (directly or indirectly) of any Borrower, including any such owners of
Trustor (except for Guarantor as provided in the Guaranties) with respect to the
obligations of Borrowers (including Trustor) and Guarantor under the Loan. For
purposes of clarification, in no event shall the above language limit, reduce or
otherwise affect any Borrowers’ liability or obligations under the Loan
Documents, Guarantor’s liability or obligations under the Guaranties or
Administrative Agent’s right to exercise any rights or remedies against any
collateral securing the Loan.
Article 15 - DEED OF TRUST PROVISIONS
Section 15.1    CONCERNING THE TRUSTEE. Trustee will be under no duty to take
any action hereunder except as expressly required hereunder or by law, or to
perform any act which would involve Trustee in any expense or liability or to
institute or defend any suit in respect hereof, unless properly indemnified to
Trustee’s reasonable satisfaction (provided, however, that Trustee shall not be
indemnified pursuant to this Section 15.1 for its gross negligence or willful
misconduct). Trustee, by acceptance of this Security Instrument, covenants to
perform and fulfill the trusts herein created, being liable, however, only for
gross negligence or willful misconduct, and hereby waives any statutory fee and
agrees to accept reasonable compensation, in lieu thereof, for any services
rendered by Trustee in accordance with the terms hereof. Trustee may resign at
any time upon giving thirty (30) days’ notice to Trustor and to Administrative
Agent. Administrative Agent may remove Trustee at any time or from time to time
and select a successor trustee. In the event of the death, removal, resignation,
refusal to act, or inability to act of Trustee, or in its sole discretion for
any reason whatsoever, Administrative Agent may,


26



--------------------------------------------------------------------------------




without notice and without specifying any reason therefor and without applying
to any court, select and appoint a successor trustee, by an instrument recorded
wherever this Security Instrument is recorded, and all powers, rights, duties
and authority of Trustee, as aforesaid, will thereupon become vested in such
successor. Such substitute trustee will not be required to give bond for the
faithful performance of the duties of Trustee hereunder unless required by
Administrative Agent. The procedure provided for in this Section 15.1 for
substitution of Trustee will be in addition to and not in exclusion of any other
provisions for substitution, by law or otherwise.
Section 15.2    Trustee’s Fees. Trustor will pay all reasonable costs, fees and
expenses incurred by Trustee and Trustee’s agents and counsel in connection with
the performance by Trustee of Trustee’s duties hereunder, and all such costs,
fees and expenses will be secured by this Security Instrument.
Section 15.3    Certain Rights. With the approval of, and upon instruction by,
Administrative Agent, Trustee will have the right to take any and all of the
following actions: (i) to select, employ, and advise with counsel (who may be,
but need not be, counsel for Administrative Agent) upon any matters arising
hereunder, including the preparation, execution, and interpretation of this
Security Instrument or the other Loan Documents, and will be fully protected in
relying as to legal matters on the advice of counsel, (ii) to execute any of the
trusts and powers hereof and to perform any duty hereunder whether directly or
through Trustee’s agents or attorneys, (iii) to select and employ, in and about
the execution of Trustee’s duties hereunder, suitable accountants, engineers and
other experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee will not be answerable for any
act, default, negligence, or misconduct of any such accountant, engineer or
other expert, agent or attorney-in-fact, if selected with reasonable care, or
for any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee’s gross negligence or willful misconduct, and (iv) any and all other
lawful action as Administrative Agent may instruct Trustee to take to protect or
enforce Administrative Agent’s rights hereunder. Trustee will not be personally
liable in case of entry by Trustee, or anyone entering by virtue of the powers
herein granted to Trustee, upon the Property for debts contracted for or
liability or damages incurred in the management or operation of the Property,
except for Trustee’s gross negligence or willful misconduct. Trustee will have
the right to rely on any instrument, document, or signature authorizing or
supporting an action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee will be entitled to
reimbursement for actual expenses incurred by Trustee in the performance of
Trustee’s duties hereunder and to reasonable compensation for such of Trustee’s
services hereunder as will be rendered.
Section 15.4    Retention of Money. All moneys received by Trustee will, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable law) and Trustee will be
under no liability for interest on any moneys received by Trustee hereunder.
Section 15.5    Perfection of Appointment. Should any deed, conveyance, or
instrument of any nature be reasonably required from Trustor by any Trustee or
substitute trustee to more


27



--------------------------------------------------------------------------------




fully and certainly vest in and confirm to the Trustee or substitute trustee
such estates, rights, powers, and duties, then, upon request by the Trustee or
substitute trustee, any and all such deeds, conveyances and instruments will be
made, executed, acknowledged, and delivered and will be caused to be recorded
and/or filed by Trustor.
Section 15.6    Succession Instruments. Any substitute trustee appointed
pursuant to any of the provisions hereof will, without any further act, deed, or
conveyance, become vested with all the estates, properties, rights, powers, and
trust of its or his/her predecessor in the rights hereunder with like effect as
if originally named as Trustee herein; but nevertheless, upon the written
request of Administrative Agent or of the substitute trustee, the Trustee
ceasing to act will execute and deliver any instrument transferring to such
substitute trustee, upon the trusts herein expressed, all the estates,
properties, rights, powers, and trusts of the Trustee so ceasing to act, and
will duly assign, transfer and deliver any of the property and moneys held by
such Trustee to the substitute trustee so appointed in the Trustee’s place.
Article 16 - STATE-SPECIFIC PROVISIONS
Section 16.1    PRINCIPLES OF CONSTRUCTION. In the event of any inconsistencies
between the terms and conditions of this Article 16 and the other terms and
conditions of this Security Instrument, the terms and conditions of this Article
16 will control and be binding.
Section 16.2    Foreclosure. Upon the occurrence and during the continuance of
an Event of Default, Administrative Agent may require Trustee to advertise the
sale of the Property or any part of the Property at least three (3) different
times, giving notice of the time, place and date of sale, which will be not less
than twenty (20) days after the publication of the first notice, in some
newspaper published in the county in which the sale will be made (the “County”),
and to sell all or part of the Property, at public auction, to the highest
bidder for cash (or for credit against the Obligations if Administrative Agent
is the highest bidder) or upon such other terms that are satisfactory to Trustee
and Administrative Agent, free from the equity of redemption and any statutory
or common law right of redemption, including, without limitation, those rights
of redemption contained in T.C.A. § 66-8-101 et seq., homestead, dower, elective
or distributive share, rights of appraisement or valuation and all other rights
and exemptions of every kind, all of which are hereby expressly waived, at the
door of the County courthouse at which foreclosure sales are customarily held or
such other place as authorized by applicable law, or at the election of
Administrative Agent, at the Land, between the hours of 9:00 A.M. and 7:00 P.M.
on the day fixed in the notices. The foreclosure sale may be adjourned from time
to time by Trustee or Trustee’s agent at the place of sale on the date and at
the time the sale is originally set, or on the date and at the time of any
adjournment thereof, and may be reset at a later date or dates, by announcement
without any additional publication. Trustee may delegate, in Trustee’s sole
discretion, any authority possessed under this Security Instrument, including
the authority to conduct a foreclosure sale. Without limiting the foregoing,
Trustee may retain a professional auctioneer to preside over the bidding, and
the customary charge for the auctioneer’s services will be paid from sale
proceeds as an expense of sale. Trustee may sell all or any portion of the
Property, together or in lots or parcels, and may execute and deliver to the
purchaser or purchasers of such property good and sufficient deeds and other
instruments of conveyance of such property. In no event will Trustee be required
to exhibit, present or display at any such sale any of the personalty described
herein to be sold at such sale. Notwithstanding the foregoing, the


28



--------------------------------------------------------------------------------




real property and personalty described herein may, at Administrative Agent’s
sole option, be sold together or separately, in whole or in part, in bulk or
individually, or in any combination thereof. Payment of the purchase price to
Trustee will satisfy the obligation of the purchaser at such sale therefor, and
such purchaser will not be responsible for the application thereof. The sale or
sales by Trustee of less than the whole of the Property will not exhaust the
power of sale herein granted, and Trustee is specifically empowered to make a
successive sale or sales under such power until the whole of the Property is
sold or the secured indebtedness is fully satisfied. Furthermore, if the
proceeds of such sale or sales of less than the whole of the Property is less
than the aggregate of the Obligations and the expenses thereof, this Security
Instrument and the lien, security interest and assignment hereof will remain in
full force and effect as to the unsold portion of the Property just as though no
sale or sales had been made. Upon the occurrence and during the continuance of
an Event of Default, Administrative Agent will have the option to proceed with
satisfaction of such Event of Default either through judicial proceedings or by
directing Trustee to proceed to foreclose pursuant to the power of sale,
conducting the sale as herein provided. At or following any such sale, Trustee
will deliver to the purchaser a trustee’s deed or other instrument of conveyance
conveying the property so sold without any covenant or warranty expressed or
implied. Trustor hereby ratifies and confirms every act that Trustee may
lawfully do with respect to the Property by virtue of this Security Instrument.
Administrative Agent or any designee of Administrative Agent may bid and
purchase all or any part of the Property at any Trustee’s or foreclosure sale
under this Security Interest, and the amount of the successful bid of
Administrative Agent or its designee, as applicable, may be credited on the
Obligations. In the event Administrative Agent or any designee of Administrative
Agent purchases all or any part of the Property at any such sale, then to the
extent the successful bid price of Administrative Agent or its designee, as
applicable, exceeds the Obligations, Administrative Agent or its designee, as
applicable, will pay Trustee cash equal to such excess, to be applied as set
forth herein. In addition, Administrative Agent may pursue such other remedies
as Administrative Agent may have under applicable law.
Section 16.3    ASSESSMENTS AGAINST PROPERTY. Trustor will not, without the
prior written approval of Administrative Agent, which may be withheld for any
reason, consent to or allow the creation of any so-called special districts,
special improvement districts, benefit assessment districts or similar
districts, or any other body or entity of any type, or allow to occur any other
event, that would or might result in the imposition of any additional taxes,
assessments or other monetary obligations or burdens on the Property, and this
provision serves as RECORD NOTICE to any such district or districts or any
governmental entity under whose authority such district or districts exist or
are being formed that, should Trustor or any other person or entity include all
or any portion of the Property in such district or districts, whether formed or
in the process of formation, without first obtaining Administrative Agent’s
express written consent, the rights of Administrative Agent and the Lenders in
the Property pursuant to this Security Instrument or following any foreclosure
of this Security Instrument, and the rights of any person or entity to whom
Administrative Agent might transfer the Property following a foreclosure of this
Security Instrument, will be senior and superior to any taxes, charges, fees,
assessments or other impositions of any kind or nature whatsoever, or liens
(whether statutory, contractual or otherwise) levied or imposed, or to be levied
or imposed, upon the Property or any portion thereof as a result of inclusion of
the Property in such district or districts.


29



--------------------------------------------------------------------------------




Section 16.4    APPLICABLE INTEREST. All agreements herein made are expressly
limited so that in no event whatsoever, whether by reason of advancement of
proceeds of the indebtedness secured hereby, acceleration of maturity of the
unpaid balance thereof or otherwise, shall the interest and loan charges agreed
to be paid to Administrative Agent for the use of the money advance or to be
advanced in respect of the indebtedness secured hereby exceed the maximum
amounts collectible under applicable laws in effect from time to time. If for
any reason whatsoever the interest or loan charges paid or contracted to be paid
in respect of the indebtedness secured hereby shall exceed the maximum amounts
collectible under applicable laws in effect from time to time, then, ipso facto,
the obligation to pay such interest and/or loan charges shall be reduced to the
maximum amounts collectible under applicable laws in effect from time to time,
and any amounts collected by Administrative Agent that exceed such maximum
amounts shall be applied to the reduction of the unpaid principal balance and/or
refunded to Trustor so that at no time shall the interest or loan charges paid
or payable in respect of the indebtedness secured hereby exceed the maximum
amounts permitted from time to time by applicable law.


[NO FURTHER TEXT ON THIS PAGE]






30



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Trustor as of
the day and year first above written.


KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION IV, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer






Signature Page to Deed of Trust

--------------------------------------------------------------------------------





ACKNOWLEDGMENT
 
 
 
 
 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
 
 
 
 
 
 
 
State of California
 
 
 
County of Orange)
 
 
 
 
 
 
 
On October 9, 2018, before me, K. Godin, Notary Public, personally appeared
Charles J. Schreiber, Jr., who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
 
 
 
 
 
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
 
 
 
 
WITNESS my hand and official seal.
 
 
 
Signature /s/ K. Godin (Seal)
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION


That certain real property located in Williamson County, Tennessee, more
particularly described as follows:


Tract 1:


Land in Williamson County, Tennessee, being Lot 145 as shown on the plan of
"McEwen Place, PUD Subdivision, Revision 2, Resubdivision of Lot 103," recorded
in Book P53, Page 148, Register's Office for Williamson County, Tennessee, to
which plan reference is hereby made for a more complete description thereof.


&


Tract Il:
 
Land in Williamson County, Tennessee, being Lot 146 on the plan of McEwen Place
PUD Subdivision, Revision l, Subdivision of Lot 103, recorded in Book P50, Page
110, Register's Office for Williamson County, Tennessee, to which plan reference
is hereby made for a more complete description thereof.
 
Being the same property conveyed to KBSIII 1550 West McEwen Drive, LLC, a
Delaware limited liability company, by deed of record in Book 5571 Page 950, in
the Register's Office for Williamson County, Tennessee.




Tract Ill


Together with non-exclusive, perpetual easements:
(A)    in, to, over, under, along, and across the Common Areas (as such term is
defined in the Declaration, as hereinafter defined), in such areas as shall be
reasonably necessary, for the purposes of (i) installing (to the extent not
already present), operating, using, maintaining, repairing, replacing,
relocating, and removing Utility Lines (as such term is defined in the
Declaration, as hereinafter defined) and, (ii) connecting and tying into the
common Utility Lines located in the Common Areas for such purpose and using such
common Utility Lines in connection with the delivery of such utility services to
each Lot (as such term is defined in the Declaration, as hereinafter defined)
and the Buildings (as such term is defined in the Declaration, as hereinafter
defined) and other improvements from time to time located thereon;
(B)    of pedestrian passage and use on, over, and across all pedestrian
walkways, jogging trails, or bike paths now existing or hereafter constructed
in, on, under, over, and through the Common Areas;
(C)    of vehicular ingress, egress, access, passage and use, on, over, and
across any roads, streets and drives now existing or hereafter constructed in,
on, under, and through the Common Areas;
(D)    over the Lots and the Common Areas for emergency ingress, egress, and
access;
(E)    for utilities, drainage, landscaping and irrigation shown on any Plat (as
such term is defined in the Declaration, as hereinafter defined);
(F)    for the minor encroachments into, on, and over the Common Areas and the
Lots that will not substantially interfere with the Common Areas and the Lots
encroached upon created by the construction, reconstruction, renovation,
settling, shifting or other causes of movement and for overhangs;
(G)    in, on, and over the Common Areas for access and temporary encroachments
by contractors and subcontractors (and the equipment and employees thereof)
during construction to the extent reasonably necessary to construct the
improvements on the various Lots or the Common Areas; and
(H)    over the Common Areas and the Lots for grading purposes to the extent
reasonably necessary to construct, maintain, repair, replace or improve any
improvements,


A-1

--------------------------------------------------------------------------------




all as contained in that certain Master Declaration of Covenants, Conditions,
Restrictions and Easements for McEwen of record in Book 4488, Page 876, as
amended or affected in Book 4953, Page 369, in Book 5310, Page 444, in Book
5436, Page 483, in Book 5436, Page 490, and in Book 5436, Page 520, Register's
Office for Williamson County, Tennessee (the "Declaration").




Tract IV


Together with non-exclusive, perpetual easements of vehicular ingress, egress,
access, passage and use, on, over, and across: (A) any roads, streets and
driveways now existing or hereafter constructed in, on, under, and through the
Grocery Parcel (as such term is defined in the Declaration, as hereinafter
defined), and (B) the Protected Access Way (as such term is defined in the
Declaration, as hereinafter defined), all as contained in that certain
Declaration of Covenants, Conditions, Restrictions and Easements for McEwen
Grocery Parcel of record in Book 4488, Page 961, as amended or affected in Book
4990, Page 785, in Book 5374, Page 169 and in Book 5436, Page 266, Register's
Office for Williamson County, Tennessee (the "Declaration").


Tract V


Together with non-exclusive, perpetual easements:
(A)    in, to, over, under, along, and across the Common Areas (as such term is
defined in the Declaration, as hereinafter defined), in such areas as shall be
reasonably necessary, for the purposes of (i) installing (to the extent not
already present), operating, using, maintaining, repairing, replacing,
relocating, and removing Utility Lines (as such term is defined in the
Declaration, as hereinafter defined), and (ii) connecting and tying into the
common Utility Lines located in the Common Areas for such purpose and using such
common Utility Lines in connection with the delivery of such utility services to
each Lot (as such term is defined in the Declaration, as hereinafter defined)
and the buildings and other improvements from time to time located thereon;
(B)    of pedestrian passage and use on, over, and across all pedestrian
walkways and bike paths now existing or hereafter constructed in, on, under,
over, and through the Common Areas and the Lots;
(C)    of vehicular ingress, egress, access, passage and use on over and across
any roads, streets and drives now
existing or hereafter constructed in, on, under, and through the Common Areas
and the Lots;
(D)    over the Lots and the Common Areas for emergency ingress, egress, and
access;
(E)    for utilities, drainage, landscaping and irrigation shown on any Plat (as
such term is defined in the Declaration, as hereinafter defined);
(F)    for the minor encroachments into on, and over the Common Areas and the
Lots that will not substantially
interfere with the Common Areas and the Lots encroached upon created by the
construction, reconstruction, renovation, settling, shifting or other causes of
movement and for overhangs;
(G)    over the Common Areas and the Lots for grading purposes to the extent
reasonably necessary to construct, maintain, repair, replace or improve any
improvements; and
(H)    in, on, and over the Common Areas and the Lots, for access and temporary
encroachments by contractors and subcontractors (and the equipment and employees
thereof) during construction to the extent reasonably necessary to construct the
improvements on the various Lots or the Common Areas,
all as contained in that certain Declaration of Covenants, Conditions,
Restrictions and Easements for McEwen Southside Parcel of record in Book 4953,
Page 382, as amended or affected in Book 4962, Page 119, in
Book 5310, Page 454, in Book 5435, Page 429, and in Book 5436, Page 400,
Register's Office for Williamson County, Tennessee (the "Declaration").




2



--------------------------------------------------------------------------------




Tract VI


Together with non-exclusive appurtenant easements for Public Utility, Drainage,
Access and Landscape and shown as Lot 144 and Lot 147 on Plan of record in Plat
Book 50, Page 110, Register's Office for Williamson County, Tennessee.


Tract VII


Together with perpetual nonexclusive easement in, to, through, over, under, and
across the Easement Area (as defined in the Easement Agreement, as hereinafter
defined) for the Permitted Uses (as defined in the Easement Agreement, as
hereinafter defined), contained in that certain Utility Easement Agreement of
record in Book 5436, Page 187, Register's Office for Williamson County,
Tennessee (the "Easement Agreement").




Tract VIII


Together with perpetual nonexclusive easement in, to, through, over, under, and
across the Easement Area (as defined in the Easement Agreement, as hereinafter
defined) for the Permitted Uses (as defined in the Easement Agreement, as
hereinafter defined), contained in that certain Utility Easement Agreement of
record in Book 5435, Page 508, Register's Office for Williamson County,
Tennessee (the "Easement Agreement").


Tract IX


Together with perpetual nonexclusive easement in, to, through, over, under, and
across the Easement Area (as defined in the Easement Agreement, as hereinafter
defined) for the Permitted Uses (as defined in the Easement Agreement, as
hereinafter defined), contained in that certain Utility Easement Agreement of
record in Book 5435, Page 570, Register's Office for Williamson County,
Tennessee (the "Easement Agreement").


Being the same property conveyed by KBSIII 1550 West McEwen Drive, LLC by deed
of record in Book 5571, Page 950, in the Register's Office for Williamson
County, Tennessee.


3

